469 F.2d 698
82 L.R.R.M. (BNA) 2159, 70 Lab.Cas.  P 13,246
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LEWISTON ORCHARDS IRRIGATION DISTRICT, Respondent.
No. 71-2615.
United States Court of Appeals,Ninth Circuit.
Dec. 14, 1972.

On application for enforcement of an order of the National Labor Relations Board.
Leonard M. Wagman, Atty.  (argued), Kenneth Pearlman, Atty., Marcel Mallet-Prevost, Asst. Gen. Counsel, Peter G. Nash, Gen. Counsel, Washington, D. C., Charles M. Henderson, Director, Region 19, NLRB, Seattle, Wash., Abraham Siegel, Director, Region 31, NLRB, Los Angeles, Cal., for petitioner.
Eugene R. Nielson (argued), Seattle, Wash., Thomas W. Feeny, of Blake, Feeny & Mosman, Lewiston, Idaho, George Davies, Seattle, Wash., for respondent.
Before CHAMBERS, DUNIWAY and GOODWIN, Circuit Judges.
PER CURIAM:


1
Enforcement of the order of the Board against the Lewiston District is denied for jurisdictional reasons.


2
Our reading of NLRB v. Natural Gas Utility District of Hawkins County, 402 U.S. 600, 91 S.Ct. 1746, 29 L.Ed.2d 206 (1971), and our examination of the facts brings us to the conclusion that the respondent is entitled to the political subdivision exemption under Section 2(2), 29 U.S.C. Sec. 152(2) of the act.